DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Applicant's amendment filed 7/8/2021 has been received and entered into record. As a result, claims 1, 6, and 10 have been amended. Therefore, claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai [U.S. Pub. 2014/0324231] in view of Koizumi et al. ("Koizumi") [U.S. Pub. 2018/0356115] further in view of Fujii [U.S. Pub. 2015/0249923].

With regard to claim 1, 6, and 10, Kawai teaches an air conditioner system ("Air condition system [abstract]"), comprising: 
a plurality of air conditions [fig. 3: Air Conditioner (12A, 12B, 12C)]; 
a remote controller [fig. 3: Remote Controller 14A] for controlling an operation of the plurality of air conditioners ("the air conditioning system 10 can perform remote control and various settings of each of the air conditioning units 12A to 12C by, for example, the remote controller 14A [par. 0040]"); and 
an air conditioner repeater [fig. 3: Transmitting/Receiving Unit (16A)] for repeating communication between the remote controller and one of the plurality of air conditioners ("air conditioning units 12A to 12C have transmitting/receiving units 16A to 16C formed of RF modules which perform bidirectional radio communication with the remote controllers 14A to 14C [par. 0041]"), 
wherein the air conditioner repeater transmits pairing information to the remote controller ("A pairing request signal of the air conditioning unit 12A is sent to a pairing target remote controller from the transmitting/receiving unit 16A [par. 0053]"),
wherein the remote controller transmits a message for the pairing information to the air conditioner repeater ("a pairing request signal is sent from the transmitting/receiving unit 30A to the air conditioning unit 12A that is a pairing target [par. 0054]"), 
wherein the air conditioner repeater and the remote controller perform pairing based on the pairing information ("'now executing pairing registration' … communication is established for pairing operation between the transmitting/receiving unit 30A of the remote controller 14A and the transmitting/receiving unit 16A of the air conditioning unit 12A to confirm whether they are of models registerable as a pair [par. 0054]"), and 
wherein after the pairing is completed ("pairing is completed [par. 0054]"), the air conditioner repeater being connected to one of the plurality of air conditioners via a cable (see [fig. 3] where Receiving Unit 16A is connected to Air Conditioning Unit 12A via cables and Control Unit 24A), the air conditioner repeater transfers a wireless signal, which is received from the remote controller, to one of the plurality of air conditioners through the cable connected with one of the plurality of air conditioners ("Between the remote controller 14A and the air conditioning unit 12A which have been paired by the above-described pairing-setting, operation and various settings can be performed from the remote controller 14A to the air conditioning unit 12A [par. 0057]" and "transmitting/receiving units 16A to 16C formed of RF modules which perform bidirectional radio communication with the remote controllers 14A to 14C [par. 0041]").
Although Kawai teaches a plurality of air conditioner repeaters connected to a plurality of air conditioners via cables [fig. 3], Kawai does not explicitly teach a single air conditioner repeater connect to each of the plurality of air conditioners. 
In an analogous art (AC control), Lazar teaches an air conditioner repeater [fig. 2: Master Control Device (10)] for repeating communication between a remote controller [fig. 2: Portable Terminal (40)] and a plurality of air conditioners [fig. 2: AC Apparatuses (30A-30D)]("the master remote control device 10 is connected with the air-conditioning apparatuses 30A to 30D belonging to group X by connecting lines 3, and controls operation of the air-conditioning apparatuses 30A to 30D [par. 0026]" and "if it is connected with the portable terminal 40, it is possible to remotely operate the master remote control device 10 by use of the portable terminal 40 [par. 0058]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Kawai's teachings of transmitting/receiving units, by combining the transmitting/receiving units into a single unit and separating it from the air conditions such as the master remote control device as taught by Koizumi, because having done so would merely be a rearrangement of parts where such an arrangement would still allow signals to be sent to the plurality of air conditioners, yielding the predictable result of allowing a single remote control to control a plurality of air conditioners. 
Although Kawai teaches various aspects of the pairing such as bi-directional pairing request signals, pairing completion signals, general-purpose data information transfer signals, transmission completion signals, and information transfer completion signals [pars. 0053-0056], Kawai does not explicitly teach transmitting the pairing information based on the air conditioner repeater being connected to the remote controller via a cable, the pairing process including a response message, performing pairing based on the response message, and transferring the wireless signal based on the wired connection between the air conditioner repeater and the remote controller being released.
	In an analogous art (device pairing), Fujii teaches transmitting pairing information ("Device A then transmits an individual identification code as a unique ID to device B [par. 0038]") based on a device being connected to another device via a cable ("device A and device B establish wired connection between interfaces [par. 0038]"), 
the pairing process including a response message ("Upon receiving the individual identification code, device B returns an individual identification code confirmation to device A [par. 0038]"), performing pairing based on the response message ("If the received individual identification code coincides with the individual identification code (504) previously sent from device A, device B returns a wireless information response containing parameters necessary for wireless connection (the Configuration parameter data 308 including an ESSID, encryption method, authentication method, and the like) [par. 0039]"), and 
transferring a wireless signal based on the wired connection between the devices being released ("normal wireless communication is performed between device A and device B in accordance with wireless information set by the above communication [par. 0048];" the devices can communicate wirelessly without the need for the wired connection).
	Fujii further teaches, "The present invention has been made in consideration of the above problems, and has as its object to easily set communication parameters between communication devices with safety in terms of security [par. 0009]" and "Another object of the present invention is to safely and quickly set communication parameters for three or more communication devices [par. 0010]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the pairing process of Kawai, to include the pairing process as taught by Fujii, for the benefit of establishing pairing quickly and safely. 
	Claims 1 and 6 recite the additional aspect where the communication is via Bluetooth. Kawai in the combination teaches where the communication is via RF modules (Bluetooth being an RF technology) [par. 0039] and Fujii in the combination teaches the communication using an 802.11 standard but acknowledges other lower layer protocols including Bluetooth [par. 0004]. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized Bluetooth as the communication standard in the system as taught by Kawai in view of Fuji, since one of ordinary skill in the art would recognize that various communication standards could be used and would still provide the predictable result of allowing devices to communicate wirelessly with one another. 

With regard to claim 3, 8, and 12 the combination above teaches the air conditioner controlling method of the air conditioner repeater as claimed in claim 1. Fujii in the combination teaches the method further comprising: 
counting a time elapsing from a time when the pairing information is transmitted ("device A transmits the individual identification code as a unique ID which is calculated in step S602 (504, step S606). Until the timeout of the pairing timer occurs (step S610), device A waits for the reception of an individual identification code confirmation [par. 0042]"); and 
based on the response message not being received until a preset time is counted, terminating a paring attempt with the remote controller ("When timeout occurs at each portion (step S607, S610, S614, S619, or S625) or an individual identification rejection is received (step S609), pairing failure display indicating that pairing has failed is displayed [par. 0044]" and [fig. 5B: End]).

Claims 2, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Koizumi in view of Fujii further in view of Masuda [U.S. Pub. 2012/0021766].

With regard to claims 2, 7, and 11, the combination of Kawai, Koizumi, and Fujii teaches the air conditioner controlling method of the air conditioner repeater as claimed in claims 1, 6, and 10.
Although Fujii in the combination teaches storing the pairing information and the response message (see [pars. 0038-0039] where the individual identification code is send, received, and checked for match, implying that it must be stored), where the air conditioner repeater is paired with a predetermined number of remote controllers, and pre-stored pairing information ("device A transmits the maximum number of devices permitted to be registered as a group to device B in addition to an identification code unique to the group. This makes it possible to explicitly limit the number of devices to be registered [par. 0096];" device A can be paired with the predetermined number), the combination does not explicitly teach based on a new remote controller being connected to the air conditioner repeater via a cable, releasing pairing with a remote controller which is paired first from among the remote controllers; and from among pre-stored pairing information, deleting pairing information for the remote controller for which the pairing is released.
	In an analogous art (device pairing), Masuda teaches releasing pairing with a device which is paired first from among the devices, and from among pre-stored pairing information, deleting pairing information for the device for which the pairing is released ("when the number of registered items has 
	Masuda further teaches, "there is a user's demand for giving priorities to devices located in each location in accordance with the location where the media player 1 is used … location information is registered so that the location A (home) is regarded as a location where device information should be stored permanently while the locations B (outdoor) and C (workplace) are regarded as locations where device information should be stored temporarily [par. 0026]."
	As demonstrated by Masuda, the device pairing to be deleted can be selected via a plurality of different ways including by oldest, least used, priority, or location. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Masuda's teachings of deleting an oldest device, with the teachings of Kawai, Koizumi, and Fujii, because having done so would have yielded the predictable result of allowing a new device to be paired while providing a user consistency in determining which device is deleted. 

Claims 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Koizumi in view of Fujii further in view of Glashan et al. ("Glashan") [U.S. Pat. 9,542,678].

With regard to claim 4, 9, and 13, the combination of Kawai and Fujii teaches the air conditioner controlling method of the air conditioner repeater as claimed in claim 3. Fujii in the combination further teaches wherein the transferring the pairing information to the remote controller via the cable comprises transmitting the pairing information and waiting until the preset time is counted ("Until the timeout of the pairing timer occurs (step S610), device A waits for the reception of an individual identification code confirmation [par. 0042]").
The combination does not explicitly teach periodically transmitting the pairing information.
In an analogous art (device pairing), Glashan teaches periodically transmitting pairing information ("continue to transmit the advertising packet at intervals for up to a threshold time period 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Glashan's concept of periodically transmitting pairing information, with the pairing method of Fujii, for the benefit of giving a device multiple opportunities to receive the pairing information in case the information is not received on the initial transmission. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Koizumi in view of Fujii further in view of Chang [U.S. Pub. 2008/0057868].

With regard to claim 5 and 14, the combination of Kawai and Fujii teaches the air conditioner controlling method of the air conditioner repeater as claimed in claim 1. The combination does not explicitly teach receiving a power supply from the remote controller via the cable. 
In an analogous art (wired pairing), Chang teaches receiving a power supply from a device via a cable ("a power detection and switching unit for detecting the power level of the Bluetooth device and establishing a power link to the other Bluetooth device; and a controller for controlling the Bluetooth device to be charged by the power of the other Bluetooth device through the power link if the power level of the Bluetooth device is below a predetermined level [par. 0021]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Chang's teachings of sending and receiving power via a cable, with the teachings of Kawai, Koizumi, and Fujii, for the benefit of being able to charge a device if it has a low power level. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 10 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. Specifically, Koizumi is now relied upon to teach the newly added limitations directed toward the plurality of air conditioners. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lazar et al. [U.S. Pub. 2061/0202711] teaches a central controller communication structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119